 
     

lN THE UNITED sTATEs DISTRICT CoURT Up@r@r,q 54
son THE EASTERN DISTRICT or NORTH CAROLINA Eastoisr/}c,°<>r@`h_
WESTERN DIv:sIoN e’”!.>gsrcgtu;'-¢J' 'C;e,k

of

l\/c

   

NO. 5:l7-CR-lll

UNITED STATES OF AMERICA

TYCOREY JAMAL TABORN

ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a Memorandum. of Plea
Agreement by the defendant on December 4, 201?, the Court finds
that the following property is hereby forfeitable pursuant to 18
U.S.C. § 924(d)(l), made applicable to this proceeding by virtue
of 28 U.S.C. § 2461(c), as firearms and ammunition used in knowing
violations of 18 U.S.C. § 924(c), to wit, (a) an Anderson Rifle,
7.62x39 caliber rifle with serial number 15286733, (b) a Taurus
Model 22B, .22 caliber pistol with serial number APE55613, and (c)
any and all accompanying ammunition;

AND WHEREAS, by virtue of said Memorandum of Plea Agreement,
the United States is now entitled to possession of said personal
property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

lt is hereby ORDERED, ADJUDGED and DECREED:

l. That based upon the Memorandum of Plea Agreement as to

the defendant TYCOREY JAMAL TABORN, the United States is hereby
authorized to seize the above-stated personal property, and it is
hereby forfeited to the United States for disposition in accordance
with the law, including destruction, as allowed by Fed. R. Crim.
P. 32.2(b)(3). In accordance with Fed. R. Crim. P. 32.2(b)(4}(A),
this Order is now final as to the defendant.

2. That upon sentencing and issuance of the Judgment and
Commitment Order, the Clerk of Court is directed to incorporate a
reference to this Order of Forfeiture in the applicable section of
the Judgment, as required by Fed. R. Crim. P. 32.2(b)(4)(B).

The Clerk is hereby directed to send copies of this Order
to all counsel of record.

;\,
so oRDERED. This {Z/day @f February, 2019.

 

 

MALCOLM
United tates D'strict Judge

